66 F.3d 659
John T. HENNESSY;  Michael B. High;  William A. Bracken;Larry Gibson;  Martha C. Hitchcock;  Laurence A.Liss;  Ken Mancini;  George S. Rapp;Roberta Griffin Torian;  Frank J. Sorierov.FEDERAL DEPOSIT INSURANCE CORPORATION, as Receiver forMeritor Savings Bank (D.C. Civil No. 93-cv-05589).Thomas CALLAHANv.FEDERAL DEPOSIT INSURANCE CORPORATION, as Receiver forMeritor Savings Bank (D.C. Civil No. 94-cv-01949).Appeal of John T. HENNESSY, Roberta Griffin Torian, MichaelB. High, William Bracken, Laurence Liss, Marty Hitchcock,George S. Rapp, Kenneth R. Mancini, Lawrence J. Gibson,Frank J. Soriero and Thomas Callahan, AppellantsDavid A. CAMPBELL, Jr.;  Robert F. Hanna;  Leslie Voth;Helen T. DeMarco, individually, and Robert F. Hanna;  HelenT. Demarco, on behalf of themselves and all others similarlysituated, (Separation Plan Class), and David A. Campbell,Jr., on behalf of himself and all others similarly situated,(Retiree Health Class), and David A. Campbell, Jr.;  RobertF. Hanna, on behalf of themselves and all others similarlysituated, (Life Insurance Class)v.FEDERAL DEPOSIT INSURANCE CORPORATION as Receiver forMeritor Savings Bank.Appeal of David A. CAMPBELL, Jr., Robert F. Hanna, Helen T.DeMarco and Leslie Voth, AppellantsJoseph A. ADOLF, Laurence J. Arnold, Christian F. Aurig,George W. Barber, Linda C. Barch, Richard F. Bate, Owen J.Behen, Lauren Bethea, Elizabeth L. Blankenhorn, Anne MarieBoback, Susan M. Brown, John J. Buczek, GeorgeS. Bunting,Mary Ann C. Burch, Edith Burkeitt, Thomas P. Callahan, DavidA. Campbell, Jr., Karla J. Carney, John M. Casamento, Jr.,William J. Cathcart, Lisa Cavalli, Nancy L. Ceffaratti,Joseph D. Cellucci, Esther Cerbo, Carole A. Circucci,Anthony R. Coogan, Larry A. Cook, Samuel J. Cook, Wallace P.Cooney, Paul L. Coppola, Lorene C. Coquillette, Betty R.Corley, Harriet S. Corley, Joan T. Corson, David E.Coverdale, Mary C. Craige, Louis T. Cullen, John F. Culp,Edward D. Custer, Michael Czincila, Joan E. Debes, Irene V.Delizzio, Gail L. Delviscio, Harold L. Dempsey, Harold C.Dengel, Debra Anne Denight, Beatrice L. Desher, Joseph H.Devore, Jr., Anna S. Difelice, Mario Difelice, Mary AnnDigregorio, Leonid A. Dobrinin, Sarah S. Doody, Joseph M.Duffy, Leonard T. Ebert, John A. Fatula, Charles J. Ferrie,George W. Fetters, Jr., Lore L. Fisher, John P. Fogarty,Cynthia M. Ford, Doris Gagliardi, Barbara A. Gibson, FrancesJ. Gillen, William R. Goettle, Charles W. Gray, III, EugeneA. Heiwig, William H. Hilliard, William H.H. Hsu, Stanley E.Hunt, Charles C. Jones, Thomas C. Keiser, Kathleen F. Kelly,Lynn M. Kelly, Ethel S. Keowen, John Andrew Kinnerman,Philip W. Klinger, C. Andrew Krepps, Jr., John DavidLambert, Michael G. Lewis, Patricia Leuthy, SalvatoreLizzio, Aldo S. Lombardi, Elisabeth W. Lord, Kathleen Lynch,E. David MacNally, William C. MacNeill, Jr., Frank JosephMarullo, Edward M. Mason, Jr., Thomas G. Marvel, Ruth A.McAllister, Joseph F. McCole, Christine D. McCormick, PhilipJ. McCormick, Janet B. McCourt, David C. Melnicoff, Freda I.Millar, Anthony M. Mingarino, Joseph J. Moffa, Linda LeeMontana, Barbara L. Morgan, Marion D. Morgan, Leonard V.Morris, David D. Morrison, Mary T. Murphy, Anthony J.Nocella, William A. Norris, III, Martha K. Nylund, Mary E.Orr, John T. Osmian, Charles E. Padgett, Patricia Pawling,Howard F. Pearce, Catherine P. Piccone, Peter P.Pryzbylkowski, Darlene E. Purugganan, Elizabeth L. Rafetto,Edward W. Rapp, Luba K. Reilly, Louise M. Reitano,Antoinette D. Rendino, Ms. Jamie Rindock, Jean DavisRobinson, Richard Rogers, Diane S. Rohr, Herbert A. Roth,Anthony J. Santilli, Jr., Kathleen M. Sawchynsky, Ruth C.Schmidt, Michael F. Scutti, Martin Selgrath, John W. Semple,Joseph F. Slane, Robert A. Smalley, Elizabeth K. Sonneborn,Fred B. Staas, Walter R. Staples, Robert C. Steinman, ArthurW. Stettler, Jean J. Stubbs, Anthony Tabasco, Robert B.Taylor, Annita L. Tedesco, Kenneth C. Thomas, Patricia E.Thompson, Dianne T. Tindall, James M. Toolan, Morris Varano,Stanley J. Verbeek, Donna Volz, Leslie C. Voth, Theresa M.Webb, Cynthia West, Robert B. Whitelaw, Alton T. Winner,Jr., Anne M. Wise, Verdella Wright, Anthony J. Zongaro andLina G. Zanoni, Appellants,v.FEDERAL DEPOSIT INSURANCE CORPORATION, as Receiver forMeritor Savings Bank.
Nos. 94-1857, 94-1933 and 94-1934.
United States Court of Appeals,Third Circuit.
Sept. 26, 1995.

Before:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, LEWIS, McKEE, SAROKIN and GARTH*, Circuit Judges.SUR PETITION FOR REHEARING
COWEN, Circuit Judge.


1
The petitions for rehearing filed by appellants in Nos. 94-1857;  94-1933 and 94-1934 having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petitions for rehearing are denied.



*
 As to panel rehearing